Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Chen et al. (WO2020/014563) (hereinafter Chen) teaches a picture component prediction method and device, applied to a decoder and an encoder, the method and device comprising: 
a memory for storing executable video component prediction instructions; a processor for executing the executable video component prediction instructions stored in the memory to perform operations of (e.g. par. 30):
determining a first picture component reference value set of a current block (e.g. pars. 124 - 126); 
determining multiple first picture component reference values according to the first picture component reference value set (e.g. pars. 128 – 129); 
performing first filtering processing on sample values of samples corresponding to the multiple first picture component reference values, respectively, to determine multiple filtered first picture reference sample values (e.g. par. 130); 
wherein the first filtering processing is performed on the sample values of the samples corresponding to the multiple first picture component reference values to obtain a filtered reference value set (e.g. par. 130);
wherein reference sample values in the filtered reference value set are compared, wherein a set of greater first picture component reference values and a set of smaller first picture component reference values are ;
determining a parameter of a component linear model according to the multiple filtered first picture reference sample values and a corresponding to-be-predicted picture component reference values, the to-be-predicted picture component being a picture component which is different from the first picture component, and the component linear model characterizing a linear mapping relationship for mapping a sample value of the first picture component to a sample value of the to-be-predicted picture component (e.g. pars. 131 – 135); 
performing mapping processing on a reconstructed value of the first picture component of the current block according to the component linear model to obtain a mapped value (e.g. pars. 131 – 135); and 
determining a predicted value of the to-be-predicted picture component of the current block according to the mapped value (e.g. pars. 131-135).
Chen does not explicitly teach:
wherein the multiple filtered first reference sample values are determined by using multiple values from each of the set of greater first picture component reference values and the set of smaller first component reference values, and
wherein the multiple first picture component reference values include four reference values corresponding to four preset sample positions, respectively.

wherein the multiple filtered first reference sample values are determined by using multiple values from each of the set of greater first picture component reference values and the set of smaller first component reference values (e.g. Fig. 7E and par. 122).
Neither Chen nor Chen 3 teach:
wherein the multiple first picture component reference values include four reference values corresponding to four preset sample positions, respectively.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the other limitations of the claim, is therefore nonobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487